         Case 2:16-cv-00876-MAK Document 353 Filed 02/12/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 CRAIG GENESS                                    : CIVIL ACTION
                                                 :
                       v.                        : NO. 16-876
                                                 :
 COMMONWEALTH OF                                 :
 PENNSYLVANIA                                    :

                                             ORDER

       AND NOW, this 12th day of February 2021, following today’s trial conference with all

counsel regarding our trial schedule and mindful of COVID-19 mitigation, with counsels’ consent,

and finding good cause, it is ORDERED we amend our October 14, 2020 Order (ECF Doc. No.

338) prospectively:

       1.      Counsel are attached for a four-day trial beginning April 26, 2021 at 9:00 A.M. in

a courtroom to be determined in the Joseph F. Weis, Jr. U.S. Courthouse, 700 Grant Street,

Pittsburgh, PA 15219.

       2.      No later than April 6, 2021, counsel for each party shall exchange a list identifying

each exhibit the party expects to offer at trial along with a reference to the Bates number or other

identification of the documents used in discovery.

       3.      No later than April 7, 2021, each party shall file a pretrial memorandum compliant

with our Policies.

       4.      No later than April 8, 2021, each party shall file proposed jury instructions on

substantive issues and proposed verdict forms or special interrogatories, with an electronic copy

e-mailed in Word format to Chambers_of_Judge_Kearney@paed.uscourts.gov;

       5.      All motions affecting trial presentations (e.g., in limine), proposed voir dire peculiar

to your case, objections to proposed jury instructions, list of contested exhibits and deposition

designations (providing the exhibits and highlighted designations to our Philadelphia Chambers)
         Case 2:16-cv-00876-MAK Document 353 Filed 02/12/21 Page 2 of 2




shall be filed on or before April 12, 2021. Responses, including highlighted counter-designations

and objections, if any, shall be filed on or before April 19, 2021.

        6.      A final pretrial conference will be held telephonically on April 22, 2021 at 8:45

A.M. Counsel for Plaintiff shall initiate this call and timely call Chambers at 267-299-7680 when

all counsel are on the line.



                                                      __________________________
                                                      KEARNEY, J.




                                                 2
